Exhibit 99.1 FOR IMMEDIATE RELEASE COUNTY BANCORP, INC. ANNOUNCES FOURTH QUARTER 2 $3.5 MILLION AND NET INCOME OF $10.7 MILLION FOR THE YEAR 2016 Highlights • Net income of $3.5 million for the fourth quarter of 2016 and $10.7 million for the year 2016 • Diluted earnings per share of $0.50 for the fourth quarter of 2016 and $1.61 for the year 2016 • Net interest margin of 3.45% for the fourth quarter of 2016 and 3.35% for the year 2016 • Organic loan growth of $161.0 million and total loan growth of $282.3 million during the year 2016
